IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT



COMMONWEALTH OF PENNSYLVANIA,               : No. 17 MM 2016
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
ALTON D. BROWN,                             :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.